DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse group III including claims 8-9 in the reply filed on 03/25/2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election with traverse species 1 including claims 8-9 and newly added claims 10-14 in the reply filed on 03/25/2022 is acknowledged and it is persuasive since newly added claims 10-14 are generic to the elected species. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/01/2020, 07/13/2020, 11/19/2020, and 05/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011160788 A1 to Thorens et al.  (aka, first embodiment in view of second embodiment). 

Regarding claim 8, a first embodiment of Thorens discloses, a cartridge (see a mouthpiece end 103 in Fig. 1) for an electronic vaping device (see an aerosol generating system 100 in Fig. 1), the cartridge comprising: 
a pre-vapor formulation storage element (see liquid storage portion 113 in Fig. 1) containing a pre-vapor formulation substrate (see liquid 115 in Fig. 1); and 
an electrical resistor (see liquid storage portion identification subsystem 229 in Fig. 4/liquid storage portion identification part comprises two electrical resistors, 504 and 505 as seen in Fig. 7, or alternatively, a single electrical resistor may be used as disclosed in the specification) having a resistance indicative of the pre-vapor formulation substrate contained in the pre-vapor formulation storage element (see steps in Fig. 9 and disclosed in the specification “the controller 309 is able to distinguish between different types of liquid storage portion 113 inserted into the aerosol generating system 100 in dependence on the determined electrical characteristic or value of the electrical component associated with the liquid storage portion 113. Preferably, the look-up table may further comprise data representing one or more resistance values, each resistance value further associated with parameters representing a different energy profile to be applied to the heating element 119. Each resistance value is associated with a different liquid storage portion 113 identifier. This means that the aerosol generating system 100 can be configured to deliver a constant amount, for example volume or mass of aerosol to the user even when liquid storage portions 113 containing different liquids are inserted into the aerosol generating system 100”).
However, the first embodiment of Thorens does explicitly disclose, an electrical inductor having an inductance indicative of the pre-vapor formulation substrate contained in the pre-vapor formulation storage element.
Nonetheless, the second embodiment of Thorens teaches, embodiments of the invention may also use one or more other electrical components such as one or more capacitors, one or more inductors, one or more diodes or one or more transistors and the like, alternatively or in addition to the resistors 504, 505 and the electrical characteristic which may be determined by the processor are for example, the resistance, capacitance, inductance, break down voltage, switching speed or amplification, or in the case of a memory chips, the values stored in the memory (see the specification).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to substitute the resistor/resistors of the first embodiment of Thorens with the inductor/inductors of the second embodiment of Thorens which is concerning an identifier, revealed that the function of the substituted electrical inductor was known and predictable (e.g., indicative of the pre-vapor formulation substrate contained in the pre-vapor formulation storage element), and that it could be used in an identifier as taught/suggested in both embodiments of Thorens ((Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008)). See MPEP 2143 (I) (B).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011160788 A1 to Thorens et al.  (aka, first embodiment in view of second embodiment), and in view of US 20170367410 A1 to Hon (“Hon”). 

Regarding claim 9, Thorens (aka, first embodiment in view of second embodiment) discloses, substantially all the limitation as claimed in claim 8, Thorens further a heating element (see heating element/coil 119) electrically connected in parallel with the electrical resistor/inductor to form a cartridge circuit (see electric circuitry in the form of circuitry 109 or see Fig. 7).
However, Thorens (aka, first embodiment in view of second embodiment) does explicitly disclose, the heating element electrically connected in series with the electrical inductor to form a cartridge circuit.
	Nonetheless, Hon teaches, a reference element 40, for example a reference resistor or a set of reference resistors connected in series or in parallel and having a substantially constant resistance value. The reference element 40 is connected in series with the heating element 10 and disconnected from the heating circuit via a second switching element 50, for example a second MOSFET switch which is configurable between an On state and an OFF state by a second control waveform. The reference resistor 40 has a known resistance R.sub.f that is consistent over the working temperature and working time of the electronic cigarette (see Fig. 1A-B and disclosed in para 0039).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to substitute the electrical parallel connection between the resistor/inductor with the heating element of Thorens (aka, first embodiment in view of second embodiment) with the electrical series connection between the resistor/inductor with the heating element of Hon which is concerning an identifier/detector, revealed that the function of the substituted electrical series connection was known and predictable (e.g., a voltage drop across the reference resistor, and/or a voltage drop across the heating element in order to identify the type of liquid/estimate the discharging time of the power source in the duration of a puff (see para 0040 of Hon or the specification of Thorens). See also In Re ((Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008)). See MPEP 2143 (I) (B).

Regarding claim 10, Thorens (aka, first embodiment in view of second embodiment) discloses, wherein the cartridge circuit (109 or see Fig. 7) has an electrical inductance value indicative of the pre-vapor formulation substrate contained in the pre-vapor formulation storage element (disclosed in the specification “the electrical characteristic which may be determined by the processor are for example, the resistance, capacitance, inductance, break down voltage, switching speed or amplification, or in the case of a memory chips, the values stored in the memory” and see steps in Fig. 9 and disclosed in the specification “the controller 309 is able to distinguish between different types of liquid storage portion 113 inserted into the aerosol generating system 100 in dependence on the determined electrical characteristic or value of the electrical component associated with the liquid storage portion 113. Preferably, the look-up table may further comprise data representing one or more resistance values, each resistance value further associated with parameters representing a different energy profile to be applied to the heating element 119. Each resistance value is associated with a different liquid storage portion 113 identifier. This means that the aerosol generating system 100 can be configured to deliver a constant amount, for example volume or mass of aerosol to the user even when liquid storage portions 113 containing different liquids are inserted into the aerosol generating system 100”).

Regarding claim 11, Thorens (aka, first embodiment in view of second embodiment) discloses, wherein the electrical inductance value corresponds to one of a plurality of electrical inductance values stored in a memory at the electronic vaping device (disclosed in the specification “the electrical characteristic which may be determined by the processor are for example, the resistance, capacitance, inductance, break down voltage, switching speed or amplification, or in the case of a memory chips, the values stored in the memory”).

Regarding claim 12, Thorens (aka, first embodiment in view of second embodiment) discloses, wherein the memory is a look-up table including the plurality of electrical inductance values; the plurality of electrical inductance values are for a plurality of electrical inductors; and each of the plurality of electrical inductance values is associated with data identifying a type of pre-vapor formulation substrate (disclosed in the specification “the electrical characteristic which may be determined by the processor are for example, the resistance, capacitance, inductance, break down voltage, switching speed or amplification, or in the case of a memory chips, the values stored in the memory” and see steps in Fig. 9 and disclosed in the specification “the controller 309 is able to distinguish between different types of liquid storage portion 113 inserted into the aerosol generating system 100 in dependence on the determined electrical characteristic or value of the electrical component associated with the liquid storage portion 113. Preferably, the look-up table may further comprise data representing one or more resistance values, each resistance value further associated with parameters representing a different energy profile to be applied to the heating element 119. Each resistance value is associated with a different liquid storage portion 113 identifier. This means that the aerosol generating system 100 can be configured to deliver a constant amount, for example volume or mass of aerosol to the user even when liquid storage portions 113 containing different liquids are inserted into the aerosol generating system 100”).

Regarding claim 13, Thorens (aka, first embodiment in view of second embodiment) discloses, further comprising: first electrical contacts (see electrical contacts 221, 223 in Fig. 4) at an end of the cartridge (see Fig. 4), the first electrical contacts  (see electrical contacts 221, 223 in Fig. 4) configured to electrically connect to electronic control circuitry (see electric circuitry in the form of circuitry 109) of the electronic vaping device (see Fig. 4); wherein the first electrical contacts (see electrical contacts 221, 223 in Fig. 4) are point contacts (see Fig. 4), rectangular contacts (see Fig. 5), circular contacts, or concentric ring contacts.

Regarding claim 14, Thorens (aka, first embodiment in view of second embodiment) discloses, wherein the end of the cartridge includes exactly two first electrical contacts (see electrical contacts 421, 423 in Fig. 4); and the first electrical contacts (see electrical contacts 221, 223 in Fig. 4) are configured to provide power to the heating element and allow for determining an electrical inductance value of the cartridge circuit while providing power to the heating element (disclosed in the specification “the electrical characteristic which may be determined by the processor are for example, the resistance, capacitance, inductance, break down voltage, switching speed or amplification, or in the case of a memory chips, the values stored in the memory”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-12, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 5-6, respectively, of US Patent 10674764 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the US Patent 10674764 B2 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the US Patent 10674764 B2.

Present Application
US Patent 10674764 B2
8. A cartridge for an electronic vaping device, the cartridge comprising: a pre-vapor formulation storage element containing a pre-vapor formulation substrate; and an electrical inductor having an inductance indicative of the pre-vapor formulation substrate contained in the pre-vapor formulation storage element.
9. The cartridge according to claim 8, further comprising: a heating element electrically connected in series with the electrical inductor to form a cartridge circuit.
10. The cartridge of claim 9, wherein the cartridge circuit has an electrical inductance value indicative of the pre-vapor formulation substrate contained in the pre-vapor formulation storage element.
11. The cartridge of claim 10, wherein the electrical inductance value corresponds to one of a plurality of electrical inductance values stored in a memory at the electronic vaping device.
12. The cartridge of claim 11, wherein the memory is a look-up table including the plurality of electrical inductance values; the plurality of electrical inductance values are for a plurality of electrical inductors; and each of the plurality of electrical inductance values is associated with data identifying a type of pre-vapor formulation substrate.

13. The cartridge according to claim 9, further comprising: first electrical contacts at an end of the cartridge, the first electrical contacts configured to electrically connect to electronic control circuitry of the electronic vaping device; wherein the first electrical contacts are point contacts, rectangular contacts, circular contacts, or concentric ring contacts.

14. The electronic vaping device according to claim 13, wherein the end of the cartridge includes exactly two first electrical contacts; and the first electrical contacts are configured to provide power to the heating element and allow for determining an electrical inductance value of the cartridge circuit while providing power to the heating element.
1. An electronic vaping device comprising: 
a pre-vapor formulation storage element containing a pre-vapor formulation substrate; an electrical inductor having an inductance indicative of the pre-vapor formulation substrate contained in the pre-vapor formulation storage element; 


a heating element electrically connected in series with the electrical inductor to form a cartridge circuit; electronic control circuitry configured to determine an electrical inductance value of the cartridge circuit, and to identify the pre-vapor formulation substrate contained in the pre-vapor formulation storage element based on data associated with the electrical inductance value,

wherein said electronic control circuitry includes a memory storing a look-up table, the look-up table including data indicative of electrical inductance values for a plurality of electrical inductors, each of the electrical inductance values associated with data identifying a type of pre-vapor formulation substrate.




5. The electronic vaping device according to claim 4, wherein first electrical contacts at an end of the cartridge are electrically connected to the electronic control circuitry; and the first electrical contacts are point contacts, rectangular contacts, circular contacts, or concentric ring contacts.



6. The electronic vaping device according to claim 5, wherein the end of the cartridge includes exactly two first electrical contacts; and the first electrical contacts are configured to provide power to the heating element and allow for determining the electrical inductance value of the cartridge circuit while providing power to the heating element.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761    

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761